An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1300
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 20 May 2014


IN THE MATTER OF:

                                              New Hanover County
                                              Nos. 11 JT 73-75
A.R.S., E.D.S., M.S.S.


      Appeal by respondent from order entered 13 September 2013

by   Judge   J.H.    Corpening,     II   in   New   Hanover     County     District

Court.    Heard in the Court of Appeals 28 April 2014.


      Regina Floyd-Davis for petitioner-appellee                     New    Hanover
      County Department of Social Services.

      Parker Poe Adams & Bernstein LLP, by Deborah L. Edney and
      Sarah Fulton Hutchins, for guardian ad litem.

      Assistant   Appellate          Defender       Joyce     L.     Terres      for
      respondent-appellant.


      HUNTER, Robert C., Judge.


      Respondent, the mother of the juveniles A.R.S., E.D.S., and

M.S.S.    (“Amy,    Emily,    and    Michael”)1,     appeals       from    an   order




1
  The pseudonyms “Amy, Emily, and Michael” are used throughout
this opinion to protect the juveniles’ privacy and for ease of
reading.
                                       -2-
terminating    her     parental    rights.      After    careful    review,     we

affirm.




                                   Background

    Respondent        and   C.S.     (“Charles”)2,      the    father     of    the

juveniles at issue in this appeal, were married in July 2003.

Prior to her marriage to Charles, respondent had three children,

C.F.H., C.H.W., and P.R.W. (“Cindy, Carl and Peggy”).3                      On 18

March 2011, the New Hanover County Department of Social Services

(“DSS”)   filed   a    petition    alleging     that    Amy,   Emily,     Michael,

Cindy, Carl and Peggy were neglected juveniles.                    DSS alleged

that respondent and Charles had a “ten year history of domestic

violence, with numerous incidents occurring in the presence of

the children.”        DSS recounted that, while the family was living

in Tennessee, Cindy, Carl, Peggy and Amy had been placed in

foster care due to domestic violence.             Charles was convicted of

felony child abuse for a physical assault on Carl and had also

physically    assaulted     Cindy.      Respondent      was    directed    by   the

2
  The pseudonym “Charles” is used throughout this opinion for
ease of reading.
3
  The pseudonyms “Cindy, Carl and Peggy” are used throughout this
opinion to protect the juveniles’ privacy and for ease of
reading.
                                  -3-
juvenile court in Tennessee to “choose between [Charles] and the

children.”    The juveniles were returned to respondent’s care in

December 2009.

    In 2010, respondent moved to New Hanover County in North

Carolina.    In October 2010, while pregnant with twins Emily and

Michael, respondent transported Charles to New Hanover County

and paid for his separate lodging.         DSS, upon learning of the

previous history of domestic violence, put a safety plan into

effect requiring Charles’s contact with Cindy, Carl and Peggy to

be supervised by someone other than respondent.                 Charles was

eventually   allowed   unsupervised     contact   with    his    biological

children, Amy, Emily, and Michael.        However, DSS later learned

that Charles was having unsupervised contact with Cindy, Carl

and Peggy.

    DSS alleged that Cindy, Carl and Peggy were “in fear of

[Charles] and fear for the safety of their mother as well.              They

appear depressed and [Cindy] has expressed suicidal ideation.”

DSS claimed that Charles continued to be verbally abusive to all

members of the family and had physically assaulted Cindy.                DSS

further   alleged   that   respondent   had   failed     to   protect    the

children from Charles’s abuse and had chosen to continue her
                                  -4-
relationship with him.      Accordingly, the children were removed

from respondent’s custody.

    On   13   May   2011,   all   six   juveniles   were   adjudicated

neglected based on stipulations by respondent and Charles to the

allegations in the petition.       The court ordered that custody

remain with DSS.    Additionally, the court ordered that Charles

was to have no contact with Cindy, Carl and Peggy, and that

respondent and Charles were to have separate visitations with

Amy, Emily, and Michael.

    On 7 November 2011, the court entered a review order in

which it expressed concern regarding respondent’s          “dishonesty

with her children” about her relationship with Charles.            The

court found that respondent had indicated that she had obtained

separate housing from Charles and had severed the relationship,

but in fact she continued to reside with him until 6 September

2011, at which time she moved to a domestic violence shelter.

Despite moving to the shelter, respondent continued to maintain

a relationship with Charles, while at the same time telling her

children the relationship was over.

    Another review hearing was held on 2 May 2012.          The trial

court found that DSS received a Child Protective Services report

on 12 January 2012 alleging sexual abuse perpetrated by Charles
                                         -5-
upon Cindy.        The allegation was substantiated by DSS, and DSS

substantiated       an   allegation     of     neglect    as    to        respondent    for

leaving her children with Charles in violation of a safety plan

then in existence.             The trial court also found as fact that

respondent and Charles had in fact maintained a relationship

from March of 2011 through 4 February 2012, and that respondent

had not been truthful with the court regarding their continued

contact.     The trial court relieved DSS of further reunification

efforts and changed the permanent plan for the juveniles to

custody     or    guardianship        with     a    relative        or    court-approved

caretaker.

    At a review hearing held on 3 January 2013, respondent

requested that the permanent plan be changed to reunification.

The court noted in its order that on 18 October 2012, Charles

committed    suicide.           The    court       expressed        its    opinion     that

Charles’s    death       was   a   “significant       event,        as    opposed     to   a

substantial change in circumstances.”                 The court continued to be

concerned        about    respondent’s         “failure        to        prioritize     her

children, and poor decision-making.                    She failed to keep the

children safe in the past, and they are still at risk.”                                 The

court declined to change the permanent plan for the juveniles to

reunification.       Following a review hearing on 4 April 2013, the
                                      -6-
court changed the permanent plan for Amy, Emily, and Michael to

adoption.

    On      4   June   2013,   DSS    filed      a     petition   to    terminate

respondent’s parental rights to Amy, Emily, and Michael.                     On 13

September 2013, the trial court entered an order terminating

respondent’s parental rights to Amy, Emily, and Michael after

concluding that grounds existed pursuant to N.C. Gen. Stat. §

7B-1111(a)(1) and (2) (2013).         Respondent appeals.

                                Discussion

    We   first     consider    respondent’s          argument   that   the   trial

court erred by concluding that grounds existed to terminate her

parental rights.       We disagree.

    N.C. Gen. Stat. § 7B-1111 sets out the statutory grounds

for terminating parental rights.            A finding of any one of the

separately      enumerated     grounds      is       sufficient    to    support

termination.     In re Taylor, 97 N.C. App. 57, 64, 387 S.E.2d 230,

233-34 (1990).     “The standard of appellate review is whether the

trial court’s findings of fact are supported by clear, cogent,

and convincing evidence and whether the findings of fact support

the conclusions of law.”        In re D.J.D., 171 N.C. App. 230, 238,

615 S.E.2d 26, 32 (2005) (citing In re Huff, 140 N.C. App. 288,

291, 536 S.E.2d 838, 840 (2000), disc. review denied, appeal
                                          -7-
dismissed, 353 N.C. 374, 547 S.E.2d 9 (2001)).

    In the instant case, the trial court concluded that grounds

existed    to    terminate    respondent’s       parental      rights    based    on

neglect.     N.C. Gen. Stat. § 7B-1111(a)(1).             “Neglected juvenile”

is defined in N.C. Gen. Stat. § 7B-101(15) as:

            [a] juvenile who does not receive proper
            care, supervision, or discipline from the
            juvenile’s parent, guardian, custodian, or
            caretaker; or who has been abandoned; or who
            is not provided necessary medical care; or
            who is not provided necessary remedial care;
            or who lives in an environment injurious to
            the juvenile’s welfare; or who has been
            placed for care or adoption in violation of
            law.

N.C. Gen. Stat. § 7B-101(15) (2013).                 “A finding of neglect

sufficient       to    terminate    parental     rights    must   be    based    on

evidence     showing      neglect    at    the   time     of   the     termination

proceeding.”          In re Young, 346 N.C. 244, 248, 485 S.E.2d 612,

615 (1997).       Where, as here, a child has been removed from the

parent’s     custody      before    the     termination     hearing,     and     the

petitioner presents evidence of prior neglect, then “[t]he trial

court must also consider any evidence of changed conditions in

light of the evidence of prior neglect and the probability of a

repetition of neglect.”            In re Ballard, 311 N.C. 708, 715, 319

S.E.2d    227,    232    (1984).     Additionally,      the    determination      of

whether a child is neglected “must of necessity be predictive in
                                              -8-
nature,      as    the   trial      court    must       assess     whether          there   is   a

substantial risk of future abuse or neglect of a child based on

the historical facts of the case.” In re McLean, 135 N.C. App.

387, 396, 521 S.E.2d 121, 127 (1999).

       Here, the trial court first made substantial findings of

fact       concerning       the     family’s        history       in     Tennessee,         which

included:         domestic        violence      perpetrated         by     respondent         and

Charles in front of their children; the removal of respondent’s

children      from    her    custody;        entry      of   an    order       of    protection

prohibiting         Charles       from    having        contact        with     respondent’s

children;         respondent’s       withdrawing         the      order    of       protection;

Charles’s conviction of child abuse and domestic assault; entry

of     a    “no-contact”          order      by     a    Tennessee         juvenile         court

prohibiting contact between Charles and respondent’s children;

subsequent violation of the no-contact order by Charles; removal

of   respondent’s        children        from     her    care     due     to    her    allowing

contact between her children and Charles; and restoration of

custody to respondent in 2009.

       The trial court further found as fact that Charles filed a

motion in Tennessee to lift the no-contact order, “indicating

his intent ‘to move to North Carolina with [respondent] and the

children, to get a residence in North Carolina and to get a job
                                        -9-
in North Carolina.’”          The motion was denied, with the exception

that Charles was allowed unsupervised contact only with Amy.

Nevertheless, as found by the court, in October 2010, respondent

transported Charles to North Carolina and they resided together

with    the    juveniles      as   a   family.         The    court     found   that

respondent’s      “actions     clearly       violated     the   Tennessee       Court

Order.”      The juveniles were subsequently adjudicated neglected.

       The    trial   court   made     the    following      findings    concerning

respondent’s      actions      occurring       after    the     adjudication      of

neglect:

              17.   That approximately three months later
              [after the adjudication of neglect], at a
              hearing held on 20 July 2011, [respondent]
              appeared to be making progress. . . .    She
              presented to the Court a twelve month lease
              . . . for a home located in New Hanover
              County, separate and apart from her husband,
              [Charles].   She maintained employment, but
              had   not  participated  in   any  parenting
              classes.

              18.   That subsequent to the July hearing,
              the Department learned that [respondent] was
              not truthful with the Court.     She had not
              and   did  not   move  into   the   residence
              presented via lease, but in fact, maintained
              housing with [Charles].   She was dishonest
              with [Cindy, Carl and Peggy] about the
              continued living arrangements and continued
              relationship with [Charles], which led to
              continued trust issues for the Juveniles
              . . . .
                     -10-
19.   That [respondent] continued to reside
with   [Charles]    until   on  or   about   06
September 2011, when she moved to the
Domestic Violence Shelter.     Thereafter, she
continued to have contact with [Charles].
She was observed at [Charles’s] residence on
two occasions.     She continued to deny the
relationship to [Cindy, Carl and Peggy]. At
the review hearing held on 10 October 2011,
[respondent] presented to the Court that she
had secured housing at Greentree Apartments.
She   has   yet    to   reside   in   Greentree
[A]partments, and has not participated in
any parenting classes. She has participated
in family therapy; however, there has been
inconsistent    participation   in  individual
therapy.

. . . .

21.   That on or about 17 February 2012,
[Charles]   contacted   [DSS]   and  provided
relevant   information.       [Charles]   and
[respondent] had maintained a relationship
from September of 2011 until [Charles] was
incarcerated in February of 2012. [Charles]
was hospitalized in Chapel Hill, North
Carolina, and [respondent] visited him on
several occasions.    [Respondent] maintained
telephone contact with [Charles] through use
of [Charles’s] land line, which was unknown
to the Department.      [Charles] frequented
[respondent’s] residence during said period,
and met in other places, so as not to alert
the Department.   That [respondent] has been
dishonest with the Court, the Department,
the Guardian Ad Litem, and [Cindy, Carl and
Peggy].

. . . .

23.   That [Charles] committed suicide on or
about 18 October 2012.    Despite having the
children [Cindy, Carl and Peggy] removed
                                 -11-
         from Respondent-Mother’s custody due to
         their physical abuse by [Charles], and
         having been aware of [Charles’s] sexual
         abuse of [Cindy], [respondent] presented the
         older   children  with   amulets   containing
         [Charles’s] ashes, which could be worn
         around their necks.      [Respondent] denies
         constructing the amulets, but did in fact
         present them to the children.

         . . . .

         26.    That [Charles] untimely demise is
         noted; however, [respondent] has continued a
         pattern of placing her self-interests ahead
         of her children’s best interests for the
         past   five   (5)  years.      The  family’s
         involvement with the Tennessee Department of
         Children’s Services’ [sic] began in 2008,
         and [respondent’s] involvement with [DSS]
         has continued since 2010.    This pattern is
         indicative of a high probability of the
         repetition of neglect.

    Respondent does not challenge the above findings of fact

and they are binding on appeal.         Koufman v. Koufman, 330 N.C.

93, 97, 408 S.E.2d 729, 731 (1991).       Based on these findings, we

conclude that grounds existed pursuant to N.C. Gen. Stat. § 7B-

1111(a)(1) to terminate respondent’s parental rights.

    Respondent additionally argues that the trial court erred

by concluding that grounds existed pursuant to N.C. Gen. Stat. §

7B-1111(a)(2)   to   terminate   her    parental   rights.   However,

because we conclude that grounds existed pursuant to N.C. Gen.

Stat. § 7B-1111(a)(1) to support the trial court’s order, we
                                     -12-
need not address the remaining ground found by the trial court

to support termination.        Taylor, 97 N.C. App. at 64, 387 S.E.2d

at 233-34.

    Respondent       next   argues   that      the    trial     court   abused    its

discretion when it concluded that termination of her parental

rights was in the best interests of the juveniles.                   We disagree.

    Once      statutory      grounds     for         termination        have     been

established, the trial court is required to “determine whether

terminating    the    parent’s    rights       is    in   the    juvenile’s      best

interest.”      N.C.    Gen.     Stat.     §    7B-1110(a)         (2013).       When

determining whether it is in the juvenile’s best interest to

terminate the parent’s rights, the trial court is required to

make written findings regarding the relevant factors enunciated

in N.C. Gen. Stat. § 7B-1110(a).                Id.       “We review the trial

court’s   decision     to   terminate    parental         rights    for   abuse   of

discretion.”    In re Anderson, 151 N.C. App. 94, 98, 564 S.E.2d

599, 602 (2002).

    Here, in its dispositional findings, the trial court found

the following facts relating to the factors stated in N.C. Gen.

Stat. § 7B-1110(a):

           28. That maternal and paternal relatives
           have been considered for placement of the
           Juveniles, and it is not in their best
           interests to be placed with relatives. The
                                  -13-
          Juveniles should remain in this community
          wherein they can continue the strong bond
          and relationship, which they share with
          [Cindy, Carl and Peggy] through visitation.
          The children do not have a strong bond with
          any of the relatives previously considered
          by this Court.

          29. That [Amy] has been in her current
          placement since April 1, of 2011.      She is
          five years old, and has been in and out of
          home placement for two years and five
          months.   This is her second time in foster
          care since birth.    [Emily and Michael] are
          two and a half year old twins, have been in
          placement together since March of 2011, and
          were moved into their current placement with
          their sister, [Amy] in April of this year.
          [Amy] has a strong bond with the foster
          parents,   and  [Emily   and  Michael]    have
          developed a bond in the short time they have
          been placed.   [Amy, Emily and Michael] have
          a strong sibling bond. The Juveniles have a
          bond with their mother; however, it has been
          diminished by the length of time in out of
          home placements.   The twins were three (3)
          months old when they were removed from
          [respondent].     The foster parents have
          encouraged and arranged visitations for
          [Amy, Michael, Emily, Cindy, Carl and Peggy
          and] have indicated their willingness to
          continue[] said sibling visitations.

          30. That [Amy, Emily and Michael] are young
          children, and their current foster parents
          would like to adopt all three of them.

    Respondent contends that the trial court should have given

greater   consideration    to      placement   with      the   paternal

grandparents.   However,   such    consideration   was   not   required.

See In re M.M., 200 N.C. App. 248, 258, 684 S.E.2d 463, 469-70
                                       -14-
(2009) (“A trial court may, but is not required to, consider the

availability of a relative placement during the dispositional

phase of a hearing to terminate parental rights.”), disc. review

denied, 364 N.C. 241, 698 S.E.2d 401 (2010).

    Respondent       further    contends      that     the    court    failed     to

consider the impact of unenforceability of an order for sibling

visitation    should   the     juveniles      be    adopted   by   their      foster

parents.     We conclude, however, that the trial court was not

statutorily   required    to    consider      the    enforceability      of    post-

adoption sibling visitation.           Nevertheless, it is apparent from

the court’s findings that the court considered the importance of

sibling visitation, and concluded that it was likely to occur,

regardless of its legal enforceability.

                                 Conclusion

    Based on the court’s dispositional findings of fact, we

conclude that the trial court’s determination that it was in the

juveniles’    best   interests    to    terminate      respondent’s       parental

rights was not manifestly unsupported by reason.                      Accordingly,

we affirm.



    AFFIRMED.

    Judges GEER and McCULLOUGH concur.
                         -15-
Report per Rule 30(e).